Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s traversal arguments in the Remarks of March 1, 2021 are found to be persuasive and the Election/Restriction Requirement mailed January 13, 2021 is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement filed February 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign patent documents are not provided in the instant application or a related application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew K. Ryan on March 10, 2021.

The application has been amended as follows: 

In The Claims:
In Claim 10, Line 3, the phrase, “cylindrical,” has been deleted.
Claim 15 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 1, including a container comprising at least one flexible strap; and an anti-entangling device having a first central opening and at least one second opening, wherein each of the at least one second opening in the anti-entangling device is positioned at least closer to the first central opening in the anti-entangling device than to a portion of an outer periphery of the anti-entangling device that aligns with the first central opening and with the respective second opening, whereby each flexible strap, prior to extending through the respective second opening extends additionally under the anti-entangling device and over at least a portion of wire loops that form a top surface of a wire coil thereby being positioned to enable the flexible straps to exert a continued frictional force on the portion of wire loops sufficient to effectively resist entanglement of the wire loops, and to further contain the wire coil, during pay out of the wire from the top of the wire coil via the first central opening in conjunction with the rest of the limitations of Claim 1 and the combination of Claim 16, including a container comprising at least one flexible strap; and an anti-entangling device having a first central opening and at least one second opening, wherein the radial distance from the center of the first opening of the anti-entangling device to any specific second opening of the anti-entangling device being shorter than the radial distance extending from the center of the first opening to the wall so as to include, and thus align with, the specific second opening, whereby prior to extending through a respective second opening, each flexible strap first extend additionally under said anti-entangling device and over at least a portion of wire loops that form a top of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619